DETAILED ACTION
	This action is responsive to 03/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Allowable Subject Matter
Claims 1-6, 8-9, 11-12, 14-19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to methods and systems for tracking a gaze position of an eye in a target space, such as a display space formed by a wearable heads-up display that obviates the challenges involved in incorporating multiple cameras into the wearable heads-up display due to space constraints.
A method of tracking a gaze position of an eye in a target space in a field of view of the eye over an eye tracking period, the method comprising: performing a plurality of scans of the eye with infrared light within the eye tracking period, each scan comprising: generating infrared light signals over a scan period; and projecting the infrared light signals from a number M of virtual light projectors to the eye to form the number M of illumination areas on the eye, wherein the number M[Symbol font/0x3E]1;detecting reflections of the infrared light signals from the eye for each scan; and determining the gaze position of the eye in the target space from the detected reflections of the infrared light signals for each scan, wherein determining the gaze position of the eye in the target space from the detected reflections of the infrared light signals for each scan comprises: identifying a plurality of glints from the detected reflections of the infrared light signals for the scan, and determining the gaze position relative to the target space based on the identified plurality of glints”, as recited in independent claim 1. Similar limitations are also recited in independent claims 15, 18, and 23.
Independent claim 22 recites “A method of tracking a gaze position of an eye in a target space in a field of view of the eye over an eye tracking period, the method comprising: performing a plurality of scans of the eye with infrared light within the eye tracking period, each scan comprising: generating infrared light signals over a scan period; and projecting the infrared light signals from a number M of virtual light projectors to the eye to form the number M of illumination areas on the eye, wherein M[Symbol font/0x3E]1;detecting reflections of the infrared light signals from the eye for each scan; and determining the gaze position of the eye in the target space from the detected reflections of the infrared light signals for each scan, wherein determining the gaze position of the eye in the target space from the detected reflections of the infrared light signals for each scan comprises: identifying a plurality of glints from the detected reflections of the infrared light signals for the scan, and upon identifying each glint: determining a glint center position of the glint relative to a scan space or a scan subspace; and transforming the glint center position from the scan space or the scan subspace to the gaze position in the target space.” Similar limitations are also recited in independent claim 21, 26, and 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627